         Case 1:18-cr-00340-LGS Document 476 Filed 03/19/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York


                                  The application is GRANTED. The Government's response letter shall not
                                  exceed eight single-spaced pages and Claimants' reply shall not exceed five
VIA ECF AND EMAIL                 single-spaced pages.
Honorable Lorna B. Schofield
United States District Judge  SO ORDERED
Southern District of New York
40 Foley Square               Dated: March 19, 2021
New York, New York 10007             New York, New York

                 Re: United States v. Sohrab Sharma et al., 18 Cr. 340 (LGS)

Dear Judge Schofield:

        Pursuant to the Court’s March 8, 2021 Opinion and Order in this case, seven victims of the
defendants’ fraud on Centra Tech, Inc. investors (the “Claimants”) moved on March 15, 2021 for
leave to file an accompanying proposed 150-page amended petition pursuant to 21 U.S.C. § 853(n)
(consisting of a 36-page amended pleading with approximately 110 pages of exhibits). In their
proposed amended petition, Claimants assert claims to a portion of the 100,000 Ether units in fraud
proceeds that defendant Sharma forfeited his legal interest in to the Government. The Government
respectfully requests, with the consent of the Claimants through their counsel, that the Court
expand the number of pages afforded for the Government’s response due March 22, 2021 from
five to eight single-spaced pages, and expand the number of pages afforded for the Claimants’
reply due March 25, 2021 from two to five single-spaced pages. As noted, the Claimants consent
to the Government’s request, and the Government consents to the Claimants’ corresponding page
limit expansion request.

        The Government and Claimants will endeavor to refrain from repeating background in
prior briefing and to keep our respective response and reply filings as concise as possible. If the
Court has any questions, counsel for the Government and for Claimants are available at the Court’s
convenience.

                                               Respectfully submitted,

                                               ILAN T. GRAFF
                                               Attorney for the United States
                                               Acting Under 28 U.S.C. § 515

                                           by: _/s/ ________________________________
                                               Samson Enzer / Negar Tekeei / Daniel Loss
                                               Assistant United States Attorneys
                                               212-637-2342 / -2482 / -6527

cc: Donald J. Enright, Esq.
    All other counsel of record
